78 So.3d 740 (2012)
In re Bryan M. WHITE.
No. 2011-OB-2141.
Supreme Court of Louisiana.
January 20, 2012.

ON APPLICATION FOR READMISSION
PER CURIAM.
This proceeding arises out of an application for readmission filed by petitioner, Bryan M. White, a disbarred attorney.

UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: White, 08-1390 (La.12/2/08), 996 So.2d 266, we disbarred petitioner, retroactive to his June 24, 2003 interim suspension, for his conviction of misprision of felony, the crime of concealing knowledge of a felony by one who has not participated or assisted in it. Petitioner subsequently filed an application for readmission with the disciplinary board, alleging he has complied with the readmission criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel took no position regarding the application for readmission. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended petitioner be readmitted to the practice of law. Neither petitioner nor the ODC objected to the hearing committee's recommendation.
After considering the record in its entirety, we will adopt the committee's recommendation and readmit petitioner to the practice of law. As found by the committee, the record provides clear and convincing evidence of petitioner's compliance with the readmission criteria. In particular, the record supports the finding that petitioner has not practiced law or engaged in additional misconduct during his disbarment. He has kept informed about recent developments in the law, has acknowledged the wrongfulness and seriousness of his misconduct, and has expressed remorse. Most significantly, however, the victim of petitioner's misconduct has indicated her support of his readmission to the practice of law. Under these circumstances, we find petitioner has shown that he possesses the requisite competence, honesty, and integrity to be readmitted to the practice of law.

DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Bryan M. White, Louisiana Bar Roll number 18501, be immediately readmitted to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.
VICTORY, GUIDRY and CLARK, JJ., dissent and would deny readmission.
WEIMER, J., concurs.